      Case 1:18-cr-00236-KPF Document 78 Filed 04/03/20 Page 1 of 1




                MARGARET M. SHALLEY, ESQ.
                 MARGARET M. SHALLEY & ASSOCIATES, LLC
                         225 Broadway, Suite 715
                           New York, NY 10007
                          212-571-2670 (Phone)
                            212-566-8165 (Fax)
                         margaretshalley@aol.com

                                                      April 3, 2020

VIA ECF & EMAIL
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007
                                         Re:   United States v. Beniquez
                                               18 Cr. 236 (KPF)

Dear Judge Failla:

       I represent Armando Beniquez, the defendant in the above-referenced matter.
Attached, please find an executed Waiver of Appearance form for Mr. Beniquez. The
Court’s time and attention to this matter are greatly appreciated.

                                               Respectfully submitted,

                                                      / s /

                                               Margaret M. Shalley

cc:    AUSA Ryan Finkel (via ECF)
